  8:20-cv-00421-BCB-SMB Doc # 29 Filed: 12/07/20 Page 1 of 1 - Page ID # 110




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

GLIVER ORDOSGOITTI, individually and
on behalf of all others similarly situated;
                                                                      8:20CV421
                       Plaintiff,

        vs.                                                  ORDER TO SHOW CAUSE

WERNER ENTERPRISES, INC., and
WERNER LEASING, LLC,

                       Defendants.

       The records of the Court show that on October 15, 2020, a letter (Filing No. 5) was sent
to the following attorney(s) from the Office of the Clerk directing that they obtain admittance to
practice in this district and register for the Case Management/Electronic Case Filing System
(“System”):

       Bryant C. Daniels
       SCHNEIDER, WALLACE LAW FIRM - EMERYVILLE
       2000 Powell Street, Suite 1400
       Emeryville, CA 94608

       IT IS ORDERED that on or before December 11, 2020, the attorney(s) listed above shall
either comply with the requests set forth in the letters from the Clerk of the Court or show cause
by written affidavit why they cannot comply with the rules of the Court. Failure to comply with
this Order will result in Mr. Daniels being removed as counsel of record.


       DATED this 7th day of December, 2020.

                                                    BY THE COURT:


                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
